DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “coil configuration” is indefinite, in context, since it cannot be discerned if the coil configuration is referring to the same component as the wave configuration also proffered within Claim 1. For Examination purposes and in accordance with the specification and drawings, “coil configuration” will be interpreted as being the wave configuration.
Regarding Claim 1, the limitation “a plurality of passageways” in ll. 12 is indefinite, in context, since it cannot be discerned if newly claimed “a plurality of passageways” represent the same or different passageways relative to the “a plurality of passageways” previously put forth within Claim 1. For Examination purposes and in a plurality of passageways” will be interpreted as – the plurality of passageways --.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claims 1-5, 7-8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rippingille (US Patent No. 2,782,009) in view of Ramsaur (US Patent No. 2,288,598) hereinafter referred to as Rippingille and Ramsaur.
Regarding Claim 1, Rippingille discloses a heat exchange apparatus (heat exchanger, 6) for improving fluid flow, the apparatus comprising: 
an intercooler core (shown in figure 1, containing passages (14 and 16) and the heat exchanger frame); 
an internal portion (shown in figure 1, being the heat exchanger body situated between the inlet header (18) and the outlet header (24)) comprising a coil configuration (heat absorbing elements (56)) disposed on a side (face side containing passages (16)) and front face (face side containing passages (14) adjacent the inlet header (18));
a first contoured end tank (inlet header, 18) attached to a fluid inlet side of the intercooler core (shown in figure 1); 

the first contoured end tank (inlet header, 18) comprises a hot fluid inlet end (“The hot gases or other fluids flowing through passages 14 are thus effectively cooled when they discharge through fitting 26”, col. 3 ll. 41-43); 
the second contoured end tank (24) comprising a cooled fluid discharge end (shown in figure 1, see col. 3 ll. 41-43); 
wherein a front side of the heat exchange apparatus (the front side is shown in figure 1 being adjacent inlet header (18)) comprises a plurality of passageways (14), each passageway disposed in a first alternating arrangement (shown in figure 1) with a passage separator (54, wherein the sealing plates (54) seal the sides of passages (16), alternating with the passages (14) adjacent the inlet header), 
each passageway comprising a wave configuration (heat absorbing element, 56, of “sinuous construction”),
wherein the side face of the internal portion (face side containing passages (16)) comprises a plurality of passageways (16) disposed in a second alternating arrangement with respect to the passage separators (shown in figure 1, wherein the passages (16) do not follow the same alternating pattern as does the passages (14), wherein the passages (16) are laterally sealed by the passage separators (54));
wherein each passage separator (54) is comprised of a bar of material (as shown in figure 1, bar being defined by the Cambridge Dictionary as “a long, thin, straight piece of metal or wood”) and configured for the entrance and exit of fluids (shown in figure 1, “The sides of passages 16 disposed adjacent inlet and outlet headers 18 and 24 are likewise closed by sealing plates 54 which also may be secured to the ends of plates 10 and 12 by welding”, col. 2 ll. 55-58); 
a cooling fluid path (16) that begins at the hot fluid inlet end and terminates at the cooled fluid discharge end (as shown in figure 1, wherein the fluid passages (16) are bounded by the hot fluid inlet end (right side of figure 1) and the cooled fluid discharge end (left side of figure 1)); and 
wherein the passageways (14) have a distal portion and a proximal portion (portions sealed by plates (52) located orthogonally to the flow direction, as shown in figure 1), 
wherein air flow enters the hot fluid inlet end adjacent the passage separators (shown in figure 1); and wherein 
the distal portion of each passageway comprises a first surface (shown in figure 1, wherein the plates (52) have a surface that bounds the passageways (14)); and wherein 
the proximal portion of each passageway comprises a second surface (shown in figure 1, wherein the plates (52) have a surface that bounds the passageways (14) on either lateral side).
However, Rippingille fails to teach profiled passage separator for the passageways, a distal portion of each passageway comprises a first abutment comprising a first convex surface and a proximal portion of each passageway comprises a second abutment comprising a second convex surface.
Ramsaur teaches a profiled passage separator (49) for the passageways (shown in Ramsaur figures 1 and 3, wherein the ribs (49) are found on either end of the Air guiding means are provided, at the ends of the tubes 28 to smooth out the flow of air as it enters and leaves the tubes, thereby reducing turbulence and the flow retarding resistance caused by such turbulence” (Pg. 2, ll. 18-23) and “At the front and rear edges of the banks of tubes 28 I place air guiding means 36 to reduce the agitation or turbulence of the air as it passes 60 between the spaces 33 and the exterior” (Pg. 2 ll. 58-61).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Rippingille with profiled passage separators for the passageways, a distal portion of each passageway comprises a first abutment comprising a first convex surface and a proximal portion of each passageway comprises a second abutment comprising a second convex surface, as taught by Ramsaur, the motivation being to reduce the amount of turbulence created by the air steam and any associated pressure drop, thereby increasing the flow efficiency through the heat exchanger, reducing the power required by the air providing device and reducing the pressure within the heat exchanger that may lead to degradation or failure.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “a hot fluid inlet end“ and “cooled fluid discharge end”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the 
 Regarding Claim 2, Rippingille further teaches the cooling fluid path is utilized to cool a gaseous fluid. Rippingille states, “The passages 14 conduct exhaust gases or other high temperature fluids entering heat exchanger 6 through inlet fitting 20 to outlet header 24. “The passages 16 conduct cooling air or other cooling fluid therethrough in a direction substantially at right angles to the flow of fluid in passages 14” (col. 2 lines 64-67).”
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “gaseous”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 3, Rippingille further teaches the cooling fluid path is utilized to cool a liquid fluid. Rippingille states, “The passages 14 conduct exhaust gases or other high temperature fluids entering heat exchanger 6 through inlet fitting 20 to outlet header 24 (col. 2 lines 64-67).”
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “liquid”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 4, a modified Rippingille further teaches the plurality of profiled separators are capped by a convex surface (as taught in Ramsaur, 49, ribs) to funnel fluid through the passageways (shown in Ramsaur figures 1-3).
Regarding Claim 5, a modified Rippingille further teaches the convex surface (as taught in Ramsaur, 49, ribs) is connected to the passageway on the hot fluid inlet end of the heat exchange apparatus (shown in Ramsaur figure 1).
Regarding Claim 7, a modified Rippingille further teaches that the apparatus applies fluid mechanics to the entry and exit of the cooling fluid passageways to improve air flow through the heat exchanger device. The deflectors of Ramsaur provide geometric shapes that are more conducive to allowing the flow to travel with little resistance. See MPEP 2144.02 (Reliance on Scientific Theory).
Regarding Claim 7, MPEP 2114 II clearly states “[A]apparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 7 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “applies fluid mechanics to the entry and exit of the cooling fluid passageways to improve air flow through the heat exchanger device” limitations, the invention as taught by the combined teachings of Rippingille and Ramsaur are deemed fully capable of performing such function. Rippingille comprises inlets which in some manner are influenced by fluid mechanics. Therefore, the claim limitations are met by the combination of the references put forth in this action.
	Regarding Claim 8, Rippingille further discloses the apparatus utilizes shaping of the passageways of the apparatus to greatly improve air flow through the apparatus (heat absorbing element, 56 of “sinuous construction”).
Regarding Claim 12, Rippingille further discloses the internal portion is adjacent to a plurality of end tanks (inlet header, 18, and outlet header, 24).

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Rippingille teaches a front face adjacent the inlet header and having a first alternating arrangement with the passage separators and a side face having a second alternating arrangement with the passage separators, meeting the instant claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763